Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 is mostly in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Link (4,557,470) drawn to a pressure spring for a chair does not appear relevant to the claimed invention.
The information disclosure statement (IDS) submitted on 05/17/2021 is mostly in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	A complete copy of EP0330679 was not received.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9,11-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki (5,411,923)
	Suzuki teaches a sintered SIALON body having an inner portion and a surface portion where the surface portion comprises alpha-SIALON or alpha and beta-SAILON and the inner portion comprises beta-SIALON or beta and alpha-SIALON (column 1, lines 54-64). The outer portion is at least .01mm (100 microns), see column 2, lines 50-52. It would be expected that the residual stress would be within the claimed range due to the differences in thermal expansion of the surface and inner portions.
	With respect to claims 2 and 3 the alpha SIALON ratio is at least .6 (60%) (column 1, lines 57-60) with measurements up to 94% (Example 3). The 94% is so close to the claimed 95% it may be a difference in measurement error.
	With respect to claims 4 and 6, the content of beta-SIALON is 85-100% (claim 3). 
	With respect to claim 5, Al2O3, MgO and Y2O3 may be added (column 5, lines 52-56).
	With respect to claims 7-9,11, a third component may be included such as oxides (column 4, lines 4-16) as well as Y2O3, ALON and Si2ON2 (column 4, lines 25-26).
With respect to claim 12, Y2O3 forms a solid solution to form alpha SIALON (column 3, line 1).
With respect to claims 13 and 14 the additive is added in an amount less than 25 wt% (column 5, line 55).
With respect to claim 15, the sintered article has high hardness (column 2, lines 5-7).
With respect to claims 16-18, and the toughness and surface roughness, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 

Claim 1,7,10,12,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (5,411,923) further in view of Suzuki et al (5,316,856)
	Suzuki ‘923 teaches the sintered body described above however fail to teach the presence of Y2Si3N4O3 (mellilite) and the surface roughness.
	Suzuki et al (‘856) teaches Y2Si3N4O3 (mellilite) is formed in the grain boundary to improve wear resistance (column 6, lines 9-15). 
	 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Suzuki ‘923) to further include Y2Si3N4O3 (mellilite) because Suzuki et al ‘856 teaches Y2Si3N4O3 (mellilite) improves wear resistance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto et al (5,275,986) and Ukyo et al (5,120,682) are cited for teaching SIALON bodies having regions of different phases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
04/28/2022